

115 HR 3130 IH: To amend the National and Community Service Act of 1990 to promote active citizenship, including volunteerism, community dialogue, and service, and for other purposes.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3130IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Huffman (for himself and Mr. DeSaulnier) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Ways and Means, Energy and Commerce, Foreign Affairs, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National and Community Service Act of 1990 to promote active citizenship, including
			 volunteerism, community dialogue, and service, and for other purposes.
	
 1.Short titleThis Act may be cited as the International & National Service Promotion to Ignite Renewed Engagement Act or the INSPIRE Act. 2.Purposes and findings (a)PurposesThe purpose of this Act is to—
 (1)promote active citizenship, including volunteerism, community dialogue, and service; (2)encourage and expand peaceful, positive, and respectful patriotic acts both nationally and internationally; and
 (3)increase educational benefits for those that serve so that more people will not only have the financial ability to perform extensive community service, but to increase the overall number of national and international volunteers to 260,000, and provide an additional 240,000 teachers and health professionals to underserved areas.
 (b)FindingsCongress finds the following: (1)On April 21, 2009, the President signed the Edward M. Kennedy Serve America Act, to amend and reauthorize the National and Community Service Act of 1990 and Domestic Volunteer Service Act of 1973.
 (2)The Edward M. Kennedy Serve America Act set bold benchmarks for expanding the number and scope of service in the United States.
 (3)The Edward M. Kennedy Serve America Act required the Corporation for National and Community Service to develop a plan to increase the number of approved national service positions from 88,000 in fiscal year 2010 to 250,000 in fiscal year 2017.
 (4)The total national service positions in fiscal year 2016 were 85,928, 149,072 less than the 235,000 authorized in the Edward M. Kennedy Serve America Act.
 (5)Congress should renew its commitment to national service and appropriate funds necessary to support the increased national service positions in the Edward M. Kennedy Serve America Act.
 (6)The Peace Corps was founded in 1961 to promoting world peace and friendship by improving the lives of those they serve, helping others understand American culture, and sharing their experience with Americans back home.
 (7)Nearly 225,000 Peace Corps volunteers have served in 141 countries over the lifetime of the program.
 (8)In 1985 Congress made it the policy of the United States to maintain consistent with programmatic and fiscal considerations, a Peace Corps volunteer level of at least 10,000 individuals.
 (9)10,000 individuals has not been reached since 1968, although the objective has been reiterated by three Presidents. In 2016 the Peace Corps had about 7,213 volunteers serving in 65 nations.
 (10)Congress must now renew its commitment to world peace and appropriate funds necessary to support 10,000 Peace Corps positions.
 (11)Encouraging national and international service fosters community dialogue, inclusive relationships, and positive actions.
 (12)An individual’s ability to serve should not be compromised by economic circumstances. Congress should expand educational benefits for service and public service loan programs to ensure all that wish to serve can do so.
 (13)Congress should unleash a force of a half million dedicated, patriotic individuals to teach in our schools, increase health outcomes in underserved areas, conserve our natural resources, and build up our communities.
				3.Corporation for National and Community Service
 (a)Rural communitiesSection 121 of the National and Community Service Act of 1990 (42 U.S.C. 12571) is amended— (1)in subsection (a)—
 (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (B)by striking Subject to and inserting the following:
						
 (1)In generalSubject to; and (C)by adding at the end the following:
						
 (2)PriorityNot less than 10 percent of the grant amounts awarded under subsection (a) for a fiscal year, shall be awarded to carry out or support the national service programs described in subsection (a) that carry out or support projects or activities in rural communities with not more than 20,000 individuals.; and
 (2)in subsection (e)(4)— (A)by striking The Corporation and inserting the following:
						
 (A)In generalThe Corporation; and (B)by adding at the end the following:
						
 (B)Rural communitiesThe Corporation shall waive the requirements of paragraph (1) with respect to a national service program in any fiscal year that carries out or supports projects or activities in rural communities with not more than 20,000 individuals..
 (b)Coordinated Tribal Health Professional RecruitmentSection 122(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(2)) is amended—
 (1)in subparagraph (B)— (A)by redesignating clauses (vii) through (ix) as clauses (viii) through (x), respectively; and
 (B)by inserting after clause (vi) the following:  (vii)providing services designed to recruit and mentor young members of Native American and Alaska Native tribes prior to enrollment in postsecondary education to work in health professions, including nursing and mental health professions;; and
 (2)in subparagraph (C)— (A)by striking or at the end of clause (v);
 (B)by striking the period at the end of clause (vi) and inserting ; or; and (C)by adding at the end the following:
						
 (vii)any additional local indicator relating to the recruitment and mentoring of health of Native American and Alaska Native tribal youth to work in health professions, that is approved by the Corporation, in consultation with the Director of the Indian Health Service..
 (c)Educational awards and additional fundsThe National and Community Service Act of 1990 (42 U.S.C. 12603) is amended— (1)in section 147(a) (42 U.S.C. 12603(a))—
 (A)by striking Except as provided and inserting the following:  (1)In generalExcept as provided;
 (B)by striking shall receive and all that follows through the period at the end and inserting the following: shall be entitled to receive a national service educational award equal to the amount described in paragraph (2).; and
 (C)by adding at the end the following:  (2)Award amountA national service educational award under paragraph (1) payable to an individual described in such paragraph shall be equal to the lesser of—
 (A)$21,970.46; or (B)an amount equal to the in-State tuition to complete a program at a public institution of higher education in the State in which the individual is enrolled or accepted to be enrolled.
 (3)Mandatory AppropriationsThere shall be available to the Corporation, from funds in the Treasury not otherwise appropriated, such funds as may be necessary to carry out this subsection for fiscal year 2018 and each succeeding fiscal year.; and
 (2)in section 501 (42 U.S.C. 12681), by adding at the end the following:  (c)Additional authorization of appropriations (1)AuthorizationThere are authorized to be appropriated such additional sums as are necessary for the administration of this Act and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.), including the programs and activities, and functions of such Acts, and the goals described in paragraph (2).
 (2)Sense of CongressIt is the sense of Congress that amounts appropriated under paragraph (1) should be sufficient to provide or facilitate volunteer service opportunities and programs for not fewer than 250,000 volunteers in full-time national service per year before the end of the 5-year period beginning on the date of enactment of the 21st Century Community Service Expansion Act..
 (d)Noncompetitive eligibilitySection 177 of the National and Community Service Act of 1990 (20 U.S.C. 12637) is amended by adding at the end the following:
				
 (g)Noncompetitive eligibilityUnder such regulations as the Office of Personnel Management may prescribe, an individual who has completed a satisfactory full term of service of not less 1,700 hours under any program under this Act shall be eligible for appointment in the Federal competitive service in the same manner as Peace Corps Volunteers as prescribed in Executive Order No. 11103..
			(e)Exclusion from Gross Income
 (1)In GeneralSection 117 of the Internal Revenue Code of 1986 (relating to qualified scholarships) is amended by adding at the end the following new subsection:
					
 (e)AmeriCorps Educational AwardsGross income shall not include any national service educational award described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.)..
 (2)Effective DateThe amendment made by this subsection shall apply to taxable years ending after the date of the enactment of this Act.
				4.Peace Corps
 (a)Authorization of appropriationsTitle I of the Peace Corps Act is amended by adding at the end the following new section:  29.Authorization of appropriations(a)There are authorized to be appropriated to carry out this Act—
 (1)$432,777,778 for fiscal year 2018; (2)$455,555,556 for fiscal year 2019;
 (3)$501,111,112 for fiscal year 2020; (4)$523,888,890 for fiscal year 2021;
 (5)$546,666,000 for fiscal year 2022; (6)$569,444,446 for fiscal year 2023;
 (7)$592,222,224 for fiscal year 2024; and (8)such sums as may be necessary each subsequent fiscal year.
 (b)Amounts authorized to be appropriated pursuant to this section for a fiscal year are authorized to remain available for obligation through the end of the subsequent fiscal year..
 (b)Education benefit and tax exemptionSection 5 of the Peace Corps Act (22 U.S.C. 2504) is amended— (1)by inserting after subsection (c), the following:
					
						(d)Educational benefits
							(1)Educational award
 (A)In generalUpon completion of a satisfactory full term of service as a volunteer under this Act, as determined under Executive Order No. 11103, an individual shall receive an educational award in an amount equal to the lesser of—
 (i)$21,970.46; or (ii)an amount equal to the in-State tuition to complete a program at a public institution of higher education in the State in which the individual is enrolled or accepted to be enrolled.
 (B)Use of awardAn educational award received under this subsection shall be used to repay Federal student loans or to pay for the cost of attendance at an institution of higher education.
 (C)DefinitionsIn this subsection: (2)Payment of interestThe President shall provide, on behalf of an individual, for the payment of interest that accrues during a period for which such individual has obtained forbearance in the repayment of a Federal student loan, if the individual has completed a satisfactory full term of service as a volunteer under this Act, as determined under Executive Order No. 11103.
 (3)DefinitionsIn this section— (A)The term institution of higher education has the meaning given the term in (section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)).
 (B)The Federal student loan has the meaning given the term qualified student loan under section 148(b)(7) of the National and Community Service Act of 1990 (42 U.S.C. 12604(b)(7)).; and (2)by adding at the end the following:
					
 (o)Under such regulations as the Office of Personnel Management may prescribe, an individual who has completed a satisfactory full term of service as a Peace Corps volunteer, as determined under Executive Order No. 11103, shall be eligible for appointment in the Federal competitive service as described under such order..
				(c)Internal Revenue Code of 1986
 (1)In generalSection 117 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subsection:
					
 (f)Peace Corps loan repaymentsGross income shall not include any loan repayment described in section 5(d) of the Peace Corps Act.. (2)Effective DateThe amendment made by this subsection shall apply to taxable years ending after the date of the enactment of this Act.
				5.Public service programs
 (a)Stafford Loan ForgivenessTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended— (1)in section 428J(c) (20 U.S.C. 1078–10(c))—
 (A)in paragraph (1), by striking $5,000 and inserting $21,970.46; and (B)by striking paragraph (3); and
 (2)in section 460(c) (20 U.S.C. 1087j(c))— (A)in paragraph (1), by striking $5,000 and inserting $21,970.46; and
 (B)by striking paragraph (3). (b)National Health Service Corps loan repayment program (1)Period of obligated serviceSection 338B(f)(1)(B)(iv) of the Public Health Service Act (42 U.S.C. 254l–1(f)(1)(B)(iv)) is amended by striking 2 years and inserting 5 years.
 (2)Payments for each year of obligated serviceSection 338B(g)(2)(A) of the Public Health Service Act (42 U.S.C. 254l–1(g)(2)(A)) is amended by striking up to $50,000, plus, beginning with fiscal year 2012, an amount determined by the Secretary on an annual basis to reflect inflation and inserting up to $100,000, plus, beginning with fiscal year 2020, an amount determined by the Secretary on an annual basis to reflect inflation.
				(c)Nursing education loan repayment program
				(1)Period of obligated service
 (A)In generalSection 846(a)(3) of the Public Health Service Act (42 U.S.C. 297n(a)(3)) is amended by striking not less than two years and inserting not less than four years. (B)Technical correctionSection 846(a)(2) of the Public Health Service Act (42 U.S.C. 297n(a)(2)) is amended by striking subpart II and inserting this part.
 (2)Payments of all principal and interestSection 846(b) of the Public Health Service Act (42 U.S.C. 297n(b)) is amended— (A)in paragraphs (1), (2), and (3), by striking 30 percent each place it appears and inserting 25 percent; and
 (B)by adding at the end the following:  (4)Upon completion by that individual of a fourth year of such service, the Secretary shall pay another 25 percent of the principal of, and the interest on each such loan..
					(3)Tax exclusion for nursing education loan repayments
 (A)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139F the following new section:
						
							139G.Nursing education loan repayments
 (a)In generalGross income shall not include the value of any loan repayment (of principal or interest) made by the Secretary of Health and Human Services under section 846 of the Public Health Service Act.
 (b)Denial of double benefitNotwithstanding any other provision of this subtitle, no deduction or credit shall be allowed for, or by reason of, any expenditure to the extent of the amount excluded under subsection (a) for any subsidy, rebate or other amount which was provided with respect to such expenditure. The adjusted basis of any property shall be reduced by the amount excluded under subsection (a) which was provided with respect to such property..
 (B)Conforming amendmentSection 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:  (38)to the extent provided in section 139G(b)..
 (C)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
						
							
								Sec. 139G. Nursing education loan repayments..
 (D)Effective dateThe amendments made by this paragraph shall apply to payments made after the date of the enactment of this Act, in taxable years ending after such date.
 (d)Public Health Workforce Loan Repayment ProgramSection 776(g) of the Public Health Service Act (42 U.S.C. 295f–1(g)) is amended to read as follows:
				
 (g)AppropriationsTo carry out this section, there are authorized to be appropriated, and are appropriated, out of any monies in the Treasury not otherwise appropriated, $195,000,000 for fiscal year 2018 and $100,000,000 for each of fiscal years 2019 through 2022..
			6.Increase of certain education debt repayments by Department of Veterans Affairs
 (a)Education debt reduction programSection 7683(d)(1) of title 38, United States Code, is amended— (1)by striking $120,000 and inserting $250,000; and
 (2)by striking $24,000 and inserting $50,000. (b)Exclusion from gross income (1)In generalSection 117 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this Act, is amended by adding at the end the following new subsection:
					
 (g)VA Education debt reduction programGross income shall not include any loan repayments under subchapter VII of chapter 76 of title 38, United States Code..
 (2)Effective dateThe amendment made by paragraph (1) shall apply to payments made after the date of the enactment of this Act, in taxable years ending after such date.
				7.Exemption of health professional shortage areas from medicare graduate medical education caps
 (a)Direct graduate medical educationSection 1886(h)(4)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(F)) is amended— (1)in clause (i), by inserting clause (iii) and after subject to; and
 (2)by adding at the end the following new clause:  (iii)Increase allowed for health professional shortage areasFor cost reporting periods beginning on or after January 1, 2018, clause (i) shall not apply in the case of a hospital or nonprovider setting located in a health professional shortage area (as defined in section 332 of the Public Health Service Act)..
 (b)Indirect medical educationSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— (1)by redesignating the second clause (x), as added by section 5505(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause 4 ems to the left, and realigning the left margins of subclauses (II) and (III) of such clause and items (aa), (bb), (cc), and (dd) of subclause (II) of such clause appropriately; and
 (2)by adding at the end the following new clause:  (xii)For discharges occurring on or after January 1, 2018, in determining the hospital’s number of full-time equivalent residents for purposes of this subparagraph, clause (iii) of subsection (h)(4)(F) shall apply to clause (v) in the same manner and for the same period as such clause (iii) applies to clause (i) of such subsection..
				